Rothrook, J.
i. taxation Senevoient1 wiien not exempt. -The only question for determination is. whether the said real estate- is exempt from taxation. : Counsel for appellant -concede the rule to be that exemption from taxation is the exception, and that it must rest on some clear expression of m . the legislative will. JLummg to the statute, we find it provides as follows:- “The following classes of property are not to be taxed: ;|: * * * All public libraries; grounds and buildings of literary and religious institutions and societies, devoted solely to the appropriate objects of these institutions, * * * * • and not leased or otherwise used with a view to pecuniary profit.” Code, § 79-7;
Keeping in view the rule above stated, this section of the ' statute must be construed as requiring the property in ques- ■' tion to be taxed. Indeed, it, in effect, declares that leased property shall not be exempt from taxation. Under the stat- ' ute it is immaterial, to-what-the income from leased property - *36is devoted. The property being leased for business purposes, and an income obtained therefrom, its status as taxable propia thereby fixed. This distinguishes the case from The Trustees of Griswold College v. The State, 46 Iowa, 275, and Cook v. Hutchins, Id., 706.
Counsel for appellant in an able and ingenious argument maintain that the money, before it was invested in real estate, was not taxable, and that accumulations thereof derived from loaning it would also have been exempt, and as this investment was made to accomplish the same object, the same result should follow. But it seems to us the conclusive reply to this argument is that the statute does not so provide.
Affirmed. .